Citation Nr: 1522368	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-33 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development of the claim for an (increased) initial rating in excess of 10 percent for PTSD is warranted, in order to obtain a new VA psychiatric examination.

The most recent VA examination for the Veteran's PTSD was in March 2011. While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of almost 4 years, the March 2011 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  

Further, the April 2013 letter from L.G., a licensed psychiatric associated, indicated the Veteran had been in private treatment since September 2010, and that his PTSD symptoms had become worse and more disruptive in all areas of his life.  At the VA examination in April 2011, the examiner indicated the Veteran had no problems at work, noting the Veteran hid his problems and worked through his problems to "get the job done."  The examiner assigned a GAF score of 55.  However, the April 2013 letter describes increased feelings of stress at work, more frequent panic attacks, increased irritability, and increased difficulty focusing, assigning a GAF score of 37.  Such evidence, when compared to the Veteran's status at the April 2011 VA examination, indicates a worsening in symptoms.  However, the letter itself does not give a comprehensive description of Veteran's symptoms, and level of occupational and social functioning.  The Board finds that a new VA examination would be helpful in assessing the current level of severity of the Veteran's PTSD.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ/AMC should contact the Veteran to determine whether he has received any additional private psychiatric treatment, and if so, take steps necessary to obtain these records.  Any response received should be recorded in the Veteran's VA claims file.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the level of severity of his PTSD.  The claims file should be made available to the examiner for review of the history in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.

All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD and indicate the impact the symptoms associated with his PTSD have on the Veteran's occupational and social functioning.  In making this assessment, the examiner is asked to address the following:

(1) Identify the symptoms associated with the Veteran's service-connected PTSD;

(2) Identify the frequency, severity and duration of the symptoms associated with the Veteran's service-connected PTSD; and

(3) Provide an opinion as to whether the frequency, severity and duration of the symptoms associated with the Veteran's PTSD result in a level of social and occupational functioning that produces: (a) total occupational and social impairment; (b) deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; (c) reduced reliability and productivity; or (d) occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal).

The examiner is asked to explain the reasons and bases of for each opinion provided.

3.  Then, the RO should re-adjudicate the issue of entitlement to an (increased) initial disability rating for PTSD, currently evaluated as 10 percent disabling.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




